DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 09/01/2021. Claims 1 and 8 are currently amended, claims 2-7 are previously presented and claim 9 is new.  Accordingly claims 1-9 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-9 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP 2012131115A – of record with English Machine translation attached) in view of Kawakubo (JP2010/000752 with English Machine translation attached).
Regarding claim 1, Takeuchi teaches a three-dimensional shaping device (injection molding apparatus) (see Fig.1; [0017] of the English translation) comprising:
a melting unit (a plasticizing unit (10)) which heats a thermoplastic resin) configured to melt a material into a shaping material; and
a nozzle (45) configured to discharge the shaping material supplied from the melting unit toward a stage (mold piece (44)) (see Fig.1; [0030] of the English translation), wherein the melting unit includes:
a flat screw (scroll (12)) configured to rotate about a rotation axis and having a groove forming surface in which a groove (12a) to which the material is supplied is formed (see Fig.1; [0012], and [0020-0022] of the English translation), 
Takeuchi does not explicitly teach that the flat screw having a shape in which a height of the flat screw in a direction along the rotation axis is less than a diameter of the flat screw. However, since Takeuchi teaches the size of a depth, width and diameter of components of the shaping device is defined in accordance with the viscosity of the molding material (see [0028], [0041] and [0053]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device taught by Takeuchi with the flat screw having a shape in which a height of the flat screw in a direction along the rotation axis is less than a diameter of the flat screw in order to control the flow rate through the nozzle.  In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Takeuchi further teaches a heating unit configured to heat the material supplied to the groove (see Fig.1; [0020-0022], and [0033] of the English translation); a barrel (11) having a facing surface that 
a discharge amount adjustment mechanism (a valve element 31a valve element (31)) provided in the communication hole and configured to adjust a flow rate of the shaping material discharged from the nozzle (see Fig.1; [0026-0027], and [0034] of the English translation).
Takeuchi does not explicitly teach a cooling unit configured to cool the flat screw. In the same field of endeavor, injection molding/shaping devices, Kawakubo teaches injection molding machine (10) comprises a plasticizing and delivering device (15) includes a melting unit (barrel (22)), a screw (a rotor (23)) configured to rotate about a rotation axis and having a groove forming surface (23 S) in which a material is supplied is formed (see Fig. 4;[0025-0028] of the English translation attached); and a cooling unit (cooling mean (38)) configured for cooling a portion (23 P) of the rotor (23) (see Fig. 1;[00009], [0017] and [0032-0033]) of the English translation attached). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device as taught by Takeuchi with a cooling unit configured to cool the flat screw as taught by Kawakubo in order to cool the outer peripheral portion of the groove forming portion of the screw and also in order to prevent an unnecessary temperature rise in an outer peripheral portion of the rotor (see [0009] and [0017] of the English translation attached).
The combination of Takeuchi and Kawakubo does not explicitly teach a shortest distance between the heating unit and the communication hole is less than a shortest distance between the cooling unit and the communication hole in a direction perpendicular to the rotation axis of the flat screw. However, since Kawakubo teaches that a distance between the heating unit (barrel (22)) and the communication hole (valve (28)) is less than distance between the cooling unit (38) and the communication hole (28) in a direction perpendicular to the rotation axis of the flat screw (23) (see Figs. 2-3 and  Fig.7), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device as taught by the combination of Takeuchi and Kawakubo with a shortest distance between the heating unit and the communication hole is less than a shortest distance between the cooling unit and the communication hole in a direction perpendicular to the rotation axis of the flat screw in order to prevent an unnecessary temperature rise in an outer peripheral portion of In addition, it has been held that a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).

Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum (US 2015/0321419 – of record) in view of in view of Stubenruss (US 2017/0210069 – of record) and/or Wang (US 2006/0099299 – of record) and Kawakubo (JP2010/000752 with English machine translation attached).


    PNG
    media_image1.png
    781
    730
    media_image1.png
    Greyscale

Regarding claim 1, Linthicum teaches a three-dimensional shaping device (3D printing system (100)) (see Fig. 1; [0066]) comprising:
a melting unit (i.e. an extrusion assembly (102) including a barrel (116)) that further comprises a heat source for providing heat for melting a solidifying material (104)) configured to melt a material into a shaping material (see Fig. 5A; [0064], [0072] and [0080-0081]); and

a … screw (124) configured to rotate about a rotation axis and having a groove (155) forming surface in which a groove to which the material is supplied is formed (see annotated Figs. 5A and 12 above; [0066] and [0070] and [0077]).  
Linthicum does not explicitly teach that the screw (124) is a flat screw. In the same field of endeavor, three-dimensional printers, Stubenruss teaches to use a rotating flat screw (10) as part of a generation unit for the benefit(s) of preventing bubble formation and/or enhancing material conveyance (see Figs.1-4 ;[0022-0024]). 
In an analogous art, generation units, Wang teaches to replace a cylindrical screw with a flat screw (32) for the benefit(s) of reducing the size of the generation/dispensing unit, providing lower resident times, and/or enhancing mixing of the molten material ([0003-0006] and FI-2).
Since it has been held that the substitution of interchangeable elements is obvious (See MPEP 2143 I B), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the three-dimensional shaping apparatus of Linthicum in view of Stubenruss and/or Wang by substituting the cylindrical screw with a flat screw for the benefit(s) of reducing the size of the generation unit, providing lower resident times, and/or enhancing mixing of the molten material.
Linthicum in view of Stubenruss and/or Wang further teaches that the flat screw having a shape in which a height of the flat screw in a direction along the rotation axis is less than a diameter of the flat screw (see [0028-0069]);
a heating unit (i.e. a heating source directed towards the downstream end (122) of the barrel (116) in order to assist with properly increasing the temperature of the solidifying material or plastic material at or above its melting point) configured to heat the material supplied to the groove (see Fig 5A; [0080]);
a barrel (116) having a facing surface that faces the groove forming surface and provided with a communication hole (compression channel (170)) that communicates the facing surface with the nozzle (126) (see annotated Fig.12 above, [0071] ,[0076-0078]).
However, Linthicum teaches that the communication hole (compression channel (170)) acts as an inherent valve (see [0077]) and the communication hole (compression channel (170)) may be controlled in order to regulate the volumetric flow rate of the shaping material (104) discharged from the nozzle (126) (see annotated Fig.12 above; [0076]).  Linthicum additionally teaches that a mechanical or electrical valve can be utilized to slow or stop flow all together (see [0076]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device taught by Linthicum with a discharge amount adjustment mechanism provided in the communication hole and configured to adjust the flow rate of the shaping material discharged from the nozzle in order to control the flow rate through the nozzle and assist with retraction when the screw is rotated in reverse (see [0077-0078]).
Linthicum further teaches a cooling unit (a means for removing heat (166)) in order to prevent accumulation of heat near the barrel (116) and the screw (124) (see Fig. 4 and Fig. 5A; [0081]) but Linthicum does not explicitly teach a cooling unit configured to cool the flat screw. 
In the same field of endeavor, injection molding/shaping devices, Kawakubo teaches injection molding device (12) comprises a melting unit (barrel (22)), a screw (a rotor (23)) configured to rotate about a rotation axis and having a groove forming surface (23 S) in which a material is supplied is formed (see Fig. 4;[0025-0028] of the English translation attached); and a cooling unit (cooling mean(38))  configured for cooling a portion (23 P) of the rotor (23) (see Fig. 1;[00009], [0017] and [0032-0033]) of the English translation attached). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device as taught by the combination of Linthicum and Stubenruss  with a cooling unit configured to cool the flat screw as taught by Kawakubo in order to cool the outer peripheral portion of the groove forming portion of the screw and also in order to prevent an unnecessary temperature rise in an outer peripheral portion of the rotor (see [0009] and [0017] of the English translation attached).
The combination of Linthicum in view of Stubenruss, and/or Wang and Kawakubo does not explicitly teach a shortest distance between the heating unit and the communication hole is less than a 
However, since Linthicum further teaches a distance between the heating unit (i.e. a heating source directed towards the downstream end (122) of the barrel (116) and the communication hole (170) is appears to be less than a distance between the cooling unit (166) and the communication hole in a direction perpendicular to the rotation axis of the flat screw (see annotated Figs.4, 5A, and 12 above; [0080-0082]) and Kawakubo teaches that a distance between the heating unit (barrel (22)) and the communication hole (valve (28)) is less than distance between the cooling unit (38) and the communication hole (28) in a direction perpendicular to the rotation axis of the flat screw (23) (see Figs. 2-3 and  Fig.7), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device as taught by the combination of Linthicum in view of Stubenruss, and/or Wang and Kawakubo with a shortest distance between the heating unit and the communication hole is less than a shortest distance between the cooling unit and the communication hole in a direction perpendicular to the rotation axis of the flat screw in order to prevent an unnecessary temperature rise in an outer peripheral portion of the rotor.  In addition, it has been held that a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 2, Linthicum does not teach the three-dimensional shaping device further comprising a suction unit coupled to the communication hole between the discharge amount adjustment mechanism and the nozzle and configured to suction the shaping material from the communication hole. However, Stubenruss teaches a granule flow adjusting device for a 3D printer head (400) (see Fgs.1 and annotated Fig.11 below; [0004]) comprising a suction unit (460) coupled to a communication hole (461) between the discharge amount adjustment mechanism and a nozzle (434) and configured to suction the shaping material from the communication hole (see  Fig.11 below; [0040-0042]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device taught by Linthicum with a suction unit coupled to the communication hole between the discharge amount adjustment mechanism and the nozzle and configured to suction the shaping material  as taught by Stubenruss in order to generate a negative pressure in the flow path and prevent dripping of the material (see [0041]).


    PNG
    media_image2.png
    765
    660
    media_image2.png
    Greyscale

Regarding claim 3, Linthicum further teaches the three-dimensional shaping device, wherein the groove further comprises a first groove (150) and a second groove, the second groove (150) being closer to a center of the flat screw than the first groove, the first groove has a first depth, the second groove has a second depth, and the first depth is deeper than the second depth (see Fig.10; [0068]).
Regarding claim 4, Linthicum further teaches the three-dimensional shaping device, wherein the facing surface of the barrel (116) has a plurality of guide grooves directly connected to the communication 
Regarding claim 7, Modified Linthicum further teaches a three-dimensional shaping device, wherein the heating unit (heat source (164) and (264)) is disposed in the barrel (116) (see Fig.5B; [0080]), and a shortest distance between the heating unit and the communication hole (170) of the barrel is shorter than the shortest distance between the heating unit and an outer peripheral edge of the screw (124) in a direction perpendicular to the rotation axis of the screw (i.e. the heating source is disposed towards the downstream end (122) of the barrel (116)) (see annotated Figs.5A, and 12 above; [0080-0082]). In addition, it has been held that a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 8, Modified Linthicum further teaches a three-dimensional shaping device, wherein a shortest distance between the cooling unit and the communication hole (170) of the barrel is longer than the shortest distance between the cooling unit and the outer peripheral edge of the screw in the direction perpendicular to the rotation axis of the screw (i.e. the cooling unit (166) is disposed in a distance from the communication hole (170) of the barrel longer than the shortest distance between the cooling unit (166) and the outer peripheral edge of the screw (124) (see Figs.4, 5A ;[0081 ])). In addition, it has been held that a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Linthicum (US 2015/0321419 – of record) in view of in view of Stubenruss (US 2017/0210069 – of record) and/or Wang (US 2006/0099299 – of record) and Kawakubo (JP 2010/000752 with English machine translation attached) as applied to claim 1 above, and further in view of Takeuchi (US 2007/0184146 – of record).
Regarding claim 5, Modified Linthicum further teaches a three-dimensional shaping device, wherein the heating unit (heat source (164) and (264)) is disposed in the barrel (116) (see Fig.5B; [0080]). 
In the same field of endeavor, shaping devices, Takeuchi teaches injection molding apparatus comprises a heating unit (121), a communication hole (41), wherein the heating unit has a first heater and a second heater (i.e. electric heaters accommodated in heater holes (84)) sandwiching the communication hole when viewed from a direction of the rotation axis of a screw (12) (see Figs.1 and 3-4; [0056], [0074-0075] and [0081]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device taught by the combination with the heating unit has a first heater and a second heater sandwiching the communication hole when viewed from a direction of the rotation axis of the screw as taught by Takeuchi in order to provide an internal heating type of the cartridge heater in which a reduction in the thermal capacity of the heater means (see [0080-0081]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Linthicum (US 2015/0321419 – of record) in view of in view of Stubenruss (US 2017/0210069 – of record) and/or Wang (US 2006/0099299 – of record) and Kawakubo (JP2010/000752 with English machine translation attached) as applied to claim 1 above, and further in view of Cowley (US 4,850,839 – of record).
Regarding claim 6, the combination of Linthicum in view of Stubenruss, and/or Wang and Kawakubo teaches the three-dimensional shaping device as discussed in claim 1 above.
Linthicum further teaches a three-dimensional shaping device further comprising a control unit (computer control system) that controls one or more motors (172) which controls motion of the screw (124) (see Figs.31 -32; [0087], [0089] and [0091 ]). Linthicum is silent with respect to the control unit configured to control the discharge amount adjustment mechanism, wherein the discharge amount adjustment mechanism is configured to be rotatable about a central axis intersecting the communication hole.  In the same field of endeavor, discharging apparatus, Cowley teaches an extrusion apparatus comprising an extrusion barrel (20), a screw extruder (46) configured to rotate about a rotation axis and having an inlet port (46a) through which strips of rubber or other polymeric material or flowable material may be extruded by the apparatus, a control unit (a control panel (24)) configured to 
Linthicum further teaches that a mechanical or electrical valve can be utilized to slow or stop flow all together (see [0076]) and the communication hole (compression channel (170)) is controlled and manageable in order to allow for increased control of the volumetric flow rate of the shaping material (104) discharged from the nozzle (126) (see annotated Fig.12 above; [0076]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shaping device taught by the combination of Linthicum in view of Stubenruss, and/or Wang and Kawakubo with a control unit configured to control the discharge amount adjustment mechanism, wherein the discharge amount adjustment mechanism is configured to be rotatable about a central axis intersecting the communication hole as taught by Cowley in order to provide a control system that controls a changeover valve and controls the flow out of the material (see column 5, lines 20-30).
Modified Linthicum further teaches that the discharge amount adjustment mechanism (50) includes a valve portion (54) that has a flow path through which the shaping material flows, the communication hole (41) has a first partial flow path (43) that is a flow path between the facing surface and the valve portion, and has a second partial flow path (44) that is a flow path between the valve portion and the nozzle (28) and communicates with the first partial flow path via the flow path, and the control unit adjusts a flow rate of the shaping material discharged from the nozzle by rotating the valve portion to change a flow path cross-sectional area of a coupling part between the flow path and the second partial flow path (see annotated Fig. 2 below; column 4, lines 10-20 and lines 36-50).

    PNG
    media_image3.png
    479
    832
    media_image3.png
    Greyscale


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum (US 2015/0321419 – of record), Stubenruss (US 2017/0210069 – of record), Wang (US 2006/0099299 – of record) and/or Kawakubo (JP2010/000752 with English machine translation attached) as applied to claim 1 above, and further in view of Takeuchi (JP 2012131115A – of record with English machine translation attached).
Regarding claim 9, the combination of Linthicum, Stubenruss and Kawakubo teaches the three dimensional shaping device as discussed in claim 1 above.
Kawakubo further teaches, wherein the discharge amount adjustment mechanism (check valve (28)) includes a valve portion arranged in a intersecting hole (31) intersecting the communication hole (27) and the valve portion has a recess (32) at a position overlapping the communication hole (see Figs. 1-4; and [0026] of the English translation); however, Kawakubo does not explicitly teach a valve drive unit for rotating the valve portion in the intersecting hole.
In the same filed of endeavor, shaping devices, Takeuchi teaches injection molding apparatus comprising a melting unit (a plasticizing unit (10)) which heats a thermoplastic resin) configured to melt a material into a shaping material (see Fig.1; [0030] of the English translation), a flat screw (scroll (12)) configured to rotate about a rotation axis (see Fig.1; [0012], and [0020-0022] of the English translation); a valve drive unit (i.e. a valve body is rotated with a scroll or a screw which is rotated by a scroll drive mechanism includes a servo motor) for rotating the valve portion (31) in an intersecting hole (32) (see Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device as taught by the combination of Linthicum, Stubenruss and Kawakubo with a valve drive unit for rotating the valve portion in the intersecting hole as taught by Takeuchi in order to control the movement of the valve body efficiently with a motor (see [0014] of the English translation attached).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,906,242. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent No. 10,906,242 discloses all the limitations of instant claim 1, and therefore, they are coextensive in scope.
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive.
 With respect to the rejection(s) under 35 U.S.C. § 103 of amended claim 1, applicant’s arguments are moot because applicant’s arguments do not apply to the new ground(s) of rejection set forth above.
 In response to Applicant’s argument that Takeuchi does not disclose a cooling unit, Examiner respectfully submits applicant’s arguments are moot in view of the new ground(s) of rejection used in the current rejection. New reference Kawakubo (JP2010/000752 with English machine translation attached) has been added to address the amended cooling unit configured to cool the flat screw.
In response to Applicant’s argument that combined prior arts does not explicitly teach the amended limitation “a shortest distance between the heating unit and the communication hole is less than a shortest distance between the cooling unit and the communication hole in a direction perpendicular to the rotation axis of the flat screw”, Examiner respectfully submits that Linthicum and Kawakubo renders the amended limitation obvious (see rejection to claim 1 above).  In addition, it has been held that a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743